Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/21/2020 has been considered.

Examiner’s Amendment


Based on a telephonic examiner initiated interview, with Mr. Siritzky, on 03/16/2021, an examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via an Email from Mr. Siritzky on 03/17/2021.




Please amend claims 1-20 as follows:


1.	(Currently amended)	A framework for presenting aspects of a story to multiple participants, the multiple participants each having at least one device, 
the story having one or more storylines, each storyline comprising one or more segments, each segment comprising one or more elements, each of the one or more elements comprising (i) a physical location; (ii) actions; and (iii) one or more event triggers, wherein at least one of the elements includes or is associated with one or more scripted activities, wherein the one or more scripted activities comprise one or more of: (i) audio activities; and/or (ii) video activities; and/or (iii) live acting theater,
the framework comprising one or more computer systems storing information about the story and interacting with the at least one device of at least some of the multiple participants to synchronously deliver aspects of at least one of the storylines in real time to at least some of the multiple participants using the at least one device, wherein the aspects of the at least one of the storylines are delivered to multiple devices associated with the participants based on one or more event triggers, 
wherein at least some of the one or more event triggers are location-based, wherein a particular location-based event trigger is associated with a particular physical location, and wherein the particular location-based event trigger is triggered based on (i) at least a certain percentage of the multiple participants; and/or (ii) a plurality of participants in the multiple participants being within a predetermined distance from the physical location; and/or (iii) fewer than all participants of the multiple participants are within the predetermined distance from the physical location.

2.	(Original)	The framework of claim 1, wherein at least one of the elements includes or is associated with one or more augmented reality (AR) content and/or one or more virtual reality (VR) content, wherein the one or more AR content and/or the one or more VR content comprises 

3.	(Canceled)

4.	(Currently amended)	The framework of claim [[3]] 1, wherein the particular location-based event trigger is triggered manually or automatically based on information provided by the one or more computer systems.

5.	(Original)	The framework of claim 1, wherein at least some of the one or more event triggers are evaluated on a device.

6.	(Original)	The framework of claim 1, wherein at least some of the one or more event triggers are evaluated on the one or more computer systems.

7.	(Original)	The framework of claim 1, wherein the one or more computer systems maintains information about presentation of the aspects of the story to the multiple participants, and wherein information maintained by the one or more computer systems is used to control delivery of the aspects of the at least one of the storylines.

8.	(Original)	The framework of claim 7, wherein the information maintained by the one or more computer systems includes information about which aspects of the story have been delivered to which participants of the multiple participants.

9.	(Original)	The framework of claim 1, wherein the one or more computer systems manages delivery of the aspects of the story to the participants in the multiple participants simultaneously.

10.	(Currently amended)	A method, in a framework for presenting aspects of a story to multiple participants, the multiple participants having at least one device, 
the story having one or more storylines, each storyline comprising one or more segments, each segment comprising one or more elements, each of the one or more elements comprising (i) a physical location; (ii) actions; and (iii) one or more event triggers, wherein at least one of the elements includes or is associated with one or more scripted activities, wherein the one or more scripted activities comprise one or more of: (i) audio activities; and/or (ii) video activities; and/or (iii) live acting theater,
the framework comprising a one or more computer systems storing information about the story and interacting with the at least one device of the multiple participants,
the method comprising:
(A)	evaluating one or more event triggers; and
(B)	in response to the evaluating, synchronously delivering aspects of at least one of the storylines through a plurality of the multiple participants, wherein the delivering comprises: delivering one or more scripted activities, wherein the aspects of at least one storyline are delivered in real-time to multiple devices associated with the at least some of the participants; and
(C)	repeating acts (A) and (B) for multiple event triggers, 
wherein at least some of one or more event triggers are location-based, wherein a particular location-based event trigger is associated with a particular physical location, and wherein the particular location-based event trigger is triggered based on (i) at least a certain percentage of the multiple participants; and/or (ii) a plurality of participants in the multiple participants being within a predetermined distance from the physical location; and/or (iii) fewer than all participants of the multiple participants are within the predetermined distance from the physical location.



delivering at least some of the AR content and/or the VR content, wherein the AR content and/or the VR content comprises one or more of: (i) animation content; (ii) video content; (iii) audio content; (iv) graphics content; and (v) text content.

12.	(Canceled)

13.	(Currently amended)	The method of claim [[12]] 10, wherein the particular location-based event trigger is triggered based on information provided by the one or more computer systems.

14.	(Original)	The method of claim 10, wherein at least some of the one or more event triggers are evaluated on a device.

15.	(Original)	The method of claim 10, wherein at least some of the one or more event triggers are evaluated on the one or more computer systems.

16.	(Original)	The method of claim 10, wherein at least one of the one or more event triggers is triggered manually.

17.	(Original)	The method of claim 10, wherein the one or more computer systems maintains information about presentation of the aspects of the story to the multiple participants, wherein the information maintained by the one or more computer systems includes information about which aspects of the story have been delivered to which participants of the multiple participants, wherein the information maintained by the one or more computer systems is used to control delivery of the aspects of the at least one of the storylines.



19.	(Currently amended)	The method of claim [[9]] 10, wherein the repeating in (C) occurs at multiple physical locations.

20.	(Original)	A non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors of a device, cause the one or more processors to perform the operations of the method claim 10.




Allowable Subject Matter

Claims 1-2, 4-11, and 13-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 (and their respective dependent claims) are allowed.  Claims 1 and 10 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.


The closest prior arts of record are as follows:

Drysdale, USPGPUB 2014/0136100 (provided by the Applicant in the IDS of 10/21/2020) teaches a method and system of providing natural tour guide functionality to location tracking devices (Abstract, Figs. 2-4, and corresponding descriptions).

Marjenberg et al., USPGPUB 2010/ 00637226 teaches a method and system for contextually enhanced multi-channel location based tour guidance system (Abstract, Figs. 2-4, and corresponding descriptions).

Rouda, Jr., USPN 9,918,199 teaches a method and system for subject matter based tour guide (Abstract, Figs. 1, 4-5, and corresponding descriptions).

Colosky et al, USPN 10,142,795 teaches a method and system for providing digital content for multiple venues (Abstract, Figs. 4, 5, 8 and corresponding descriptions).

Davidsson et al., USPN 10,264,402 teaches a method and system for selectively enabling a user device on the move to utilize digital content associated with entities ahead (Abstract, Figs. 1, 2, 4, 6, and corresponding descriptions).


wherein at least some of the one or more event triggers are location-based, wherein a particular location-based event trigger is associated with a particular physical location, and wherein the particular location-based event trigger is triggered based on (i) at least a certain percentage of the multiple participants; and/or (ii) a plurality of participants in the multiple participants being within a predetermined distance from the physical location; and/or (iii) fewer than all participants of the multiple participants are within the predetermined distance from the physical location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421